Mr. Justice Todd, Jr.,
dissenting.
I dissent, because I consider that according to what was decided by this Court in Partido Popular v. Gallardo, 56 P.R.R. 677 and People v. Ilarraza, 56 P.R.R. 693, the oath given by detective Torres in Santurce before the Municipal Judge of Río Piedras, outside the territorial limits of the court for which the latter was appointed, is void, and consequently, so is the search warrant issued by said judge in this case. The opinion of the Court now limits the scope of our decision in Partido Popular v. Gallardo, supra, construing § 30 of the Code of Civil Procedure. I think that said Section was construed correctly in the above case and hence, *302that inasmuch as the supporting affidavit was void, so was the search warrant, and therefore, the search was illegal.
As to the other questions decided in the opinion of the Court bearing on the impeachment of the search warrant because of the manner it was issued and executed, I think that the evidence showed that §§ 503, 504, 512, and 513 were not strictly complied with and on that ground too, the search was illegal.
The constitutional clause guaranteeing the right of the people to be secured against unreasonable searches and that no search warrant shall be issued but upon probable cause, supported by oath (§ 2 of our Organic Act) demands strict compliance with all the conditions or requirements prescribed by law to issue a search warrant, make a search, and return it executed, inasmuch as the constitutional guarantee and the proceedings authorized by law relative to searches, should be liberally construed in favor of the defendant. Sgro v. United States, 287 U.S. 206; Grau v. United States, 287 U.S. 124 ; Boyd v. United States, 116 U.S. 616; Gouled v. United States, 255 U.S. 298; Go-Bart Co. v. United States, 282 U.S. 344; Byars v. United States, 273 U.S. 28; Marron v. United States, 275 U.S. 192; United States v. Lefkowitz, 285 U.S. 452.
In the instant case the Sections of the Code of Criminal Procedure above cited were liberally construed, not in favor of the constitutional rights of appellant, but against him. I can not agree with that construction and I dissent. No matter how comendable the objective to enforce the provisions of Act No. 220 of 1948 prohibiting the clandestine game of Bolita, the officers called upon to do so are not authorized to violate one of the most sacred rights of a citizen. We shohld not, by judicial interpretation, render easier the violation of said right.
The judgment should be reversed.